Citation Nr: 1755143	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-35 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) prior to June 27, 2012.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from May 1965 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating action by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing in January 2017, and a transcript of the hearing is associated with his claims folder.  The issue of TDIU had come on appeal as merely entitlement to TDIU.  However, the Veteran has been awarded a 100 percent rating for his service-connected PTSD from June 27, 2012, and so the issue before the Board is entitlement to a TDIU prior to that date, and the issue of TDIU from that date forward is moot.  


FINDINGS OF FACT

1.  Any current tinnitus was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  Prior to June 27, 2012, the Veteran's service-connected disabilities did not preclude him from securing and following all forms of substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for a TDIU prior to June 27, 2012 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

With respect to the claim for service connection for tinnitus, establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease and includes tinnitus.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's claimed tinnitus.  The preponderance of the evidence indicates that any current tinnitus was not manifest in service and is unrelated to service.  Service treatment records are silent for reference to tinnitus, and the Veteran's ears were normal on service discharge examination in May 1971.  At that time, the Veteran certified that he had informed the medical officer of all of his defects, illnesses, and injuries that were known to him.  

It appears that the first indication in the record of any possible tinnitus was many years after service.  The Veteran claimed service connection for tinnitus in April 2009, and it is not documented prior to that time.  He testified during his January 2017 hearing that it started in boot camp, and that he went to sick bay for it in service, but there are no entries supporting this in his service treatment records.  He stated in September 2010 that the first ringing of his ears began in Vietnam, but this conflicts with his January 2017 testimony that it started in boot camp.  Furthermore, his May 1971 certification that he knew of no health problems is inconsistent with his August 2010 and December 2013 statements that he had had tinnitus in service.  It appears that he advised the VA examiner in September 2013 that he did not have recurrent tinnitus, although the Veteran contests this in his December 2013 VA Form 9 and in his January 2017 testimony.  Even still, he indicated in August 2010 that at least some of his tinnitus had been brought about by his post-service drumming.  While the evidence shows that the Veteran was in combat, he has not indicated that he had tinnitus in combat, and so the provisions of 38 U.S.C.A. § 1154(b) (West 2014) do not apply.  

Given the inconsistencies in the Veteran's accounts of the origins of his tinnitus, his statements as to the origins of tinnitus in service and/or since service lack credibility.  The preponderance of the evidence is against a finding that tinnitus is warranted on the basis of continuity of symptomatology or on any other basis.  As the preponderance of the evidence is against a finding that tinnitus is related to service, the claim must be denied. 

TDIU

A TDIU rating may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2012). 

It is the established policy that Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

Prior to June 27, 2012, the Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: PTSD, rated as 70 percent disabling prior to June 27, 2012; diabetes mellitus, 20 percent; right and left lower extremity peripheral neuropathy, each 20 percent; right and left upper extremity peripheral neuropathy, each 10 percent; shrapnel wound scars, noncompensable; and erectile dysfunction, noncompensable.  Throughout the claim period, the Veteran meets the criteria for schedular consideration of his TDIU claim.  

However, the preponderance of the evidence of record indicates that a TDIU is not warranted due to the Veteran's service-connected disabilities prior to June 27, 2012.  The evidence here shows that the Veteran rose from E1 to E5 Sergeant during his 5 years of service.  He thereafter obtained 2 years of college education in music theory and composition.  His June 2012 VA Form 21-8940 attributes his claimed unemployability to PTSD and says that he worked from 1971 to August 2007, with no time lost from illness, that he made $40,000 in 2007 as a musician, and that his highest gross income per month had been $3,333.  He reported at that time that he became too disabled to work in August 2007, due to PTSD.  However, at the time of the August 2009 VA examinations, he reported that he was still working as a drummer, but that it had been slow lately due to the economy, and in his May 2009 VA Form 21-8940, he reported that he had become too disabled to work in 1976 and that the most he had ever earned in 1 year was $12,000 in 1976.  The Veteran attempted to indicate during his January 2017 hearing that he had never received income as a drummer.

Based on the inconsistencies of his statements and testimony, the Board finds that he lacks credibility with respect to his statements regarding employment (or lack thereof) and income.  The other evidence of record, including VA treatment records, shows that he was not precluded from all forms of substantially gainful employment due to service-connected disabilities at any time prior to June 27, 2012.  The records indicate that he had gainful employment for many years as a drummer; that he completed several years of college; and that when his work hours were reduced in recent years it was due to the state of the economy generally.

As the preponderance of the evidence indicates that the Veteran's service-connected disabilities did not preclude him from obtaining or retaining all forms of substantially gainful employment consistent with his education and past work experience prior to June 27, 2012, a TDIU is not warranted prior to that date. 

The Board would like to thank the Veteran for his Vietnam service.  



ORDER

Service connection for tinnitus is denied.

A TDIU prior to June 27, 2012 is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


